Exhibit 99.1 Straight Path Communications Reports Results for Second Quarter Fiscal 2014 GLEN ALLEN, Va. - March 17, 2014 Straight Path Communications Inc. (NYSE MKT: STRP), a communications asset company that holds an extensive portfolio of 39 and 28 GHz wireless spectrum with coverage across the entire United States as well as a focused intellectual property portfolio, announced today operating results for its second quarter fiscal 2014 ended January 31, 2014. Fiscal Second Quarter Highlights • Total revenues were $454,000 compared to $127,000 for the first fiscal quarter 2014 • Total costs and expenses were $1.3 million, which includes $341,000 in non-cash equity compensation • Net loss attributable to STRP was $868,000 • Cash and cash equivalents at January 31, 2014 of $14.3 million • Confidential license and settlement agreements with Sharp and Bandwidth.com • Total license and settlement amounts aggregated $4.6 million at January 31, 2014 • Additional IP enforcement actions initiated, including patent infringement action against Vonage Management Commentary Davidi Jonas, Chief Executive Officer of Straight Path commented, “We have undertaken a series of actions to advance our Spectrum business and position Straight Path as providing a critical element for wireless backhaul solutions.We’ve been encouraged by the discussions we’ve held with key players in the wireless telecom ecosystem, including equipment developers and distributors that service WISPs, wireless carriers, regional service providers and national carriers. We believe that our Spectrum assets represent a compelling option for network build-outs and have identified specific applications to capitalize on our 39 GHz spectrum to provide the market with a viable, cost-effective alternative to fiber and other spectrum band classes.We expect that collaborative go-to-market efforts will bring us closer to monetizing our Spectrum assets. Mr. Jonas continued, “During the quarter we successfully settled two of our IP enforcement actions as we continue to actively defend our intellectual property portfolio. We’re pleased to have demonstrated the strength of our patents through these initial settlements and expect to initiate additional efforts to license our patents. Mr. Jonas concluded, “While additional IP monetization opportunities will continue to be the near-term driver of revenue, spectrum monetization opportunities are significant and within reach. We remain on track with our 2014 fiscal goals and continue to be optimistic in our outlook going forward.” Investor Conference Call Straight Path will host a conference call tomorrow morning, Tuesday March 18th at 9:30am EDT to provide a business update and answer questions from the investment community.To participate, please call 1-877-300-8521 from the U.S. or + 1-412-317-6026 internationally and use access code: 10042439.The conference call will also be available via a listen only webcast by accessing the Investors section of Straight Path Communications' website, www.spathinc.com. A replay of the conference call will also be available approximately two hours after completion of the live conference call at www.spathinc.com. A telephonic replay of the call will be available until March 24, 2014. To access the replay, please dial: 1-877-870-5176 from the U.S. or +1-858-384-5517 internationally. Participants must use the following code to access the replay of the call: 10042439. About Straight Path Communications Inc. Straight Path (NYSE MKT: STRP) holds, leases, and markets its extensive holdings of 39 and 28 GHz fixed wireless spectrum licenses through its Straight Path Spectrum subsidiary. Straight Path holds, licenses, and conducts other business related to certain patents through its Straight Path IP Group subsidiary. Additional information is available on Straight Path’s website: http://spathinc.com/ Safe Harbor In this press release, all statements that are not purely about historical facts, including, but not limited to, those in which we use the words "believe," "anticipate," "expect," "plan," "intend," "estimate, "target" and similar expressions, are forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995. While these forward-looking statements represent our current judgment of what may happen in the future, actual results may differ materially from the results expressed or implied by these statements due to numerous important factors, including, but not limited to, those described in our Annual Report on Form 10-K for the fiscal year ended July 31, 2013 and our other periodic filings with the SEC (under the headings "Risk Factors" and "Management's Discussion and Analysis of Financial Condition and Results of Operations"). We are under no obligation, and expressly disclaim any obligation, to update the forward-looking statements in this press release, whether as a result of new information, future events or otherwise. Contacts Jonathan Rand Chief Financial Officer Straight Path Communications Inc. 804-433-1528 jonathan.rand@spathinc.com or Jeffrey Goldberger / Rob Fink KCSA Strategic Communications 212-896-1249 / 212-896-1206 STRP@kcsa.com STRAIGHT PATH COMMUNICATIONS INC. COMBINED AND CONSOLIDATED BALANCE SHEETS January 31, July31, (Unaudited) (Note 1) (in thousands) Assets Current assets: Cash and cash equivalents $ $ Trade accounts receivable, net of allowance for doubtful accounts of $4 at January 31, 2014 and July 31, 2013 60 Other current assets 90 Total current assets Prepaid expenses Intangibles Total assets $ $ Liabilities and equity Current liabilities: Trade accounts payable $
